   Case:15-07825-ESL7 Doc#:81 Filed:08/04/20 Entered:08/04/20 15:09:19                      Desc: Main
                              Document Page 1 of 2

                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF PUERTO RICO


   IN RE:
   ELISA ZAYAS ZAYAS                                                       CASE NO. 15-07825-ESL



                                                                           CHAPTER 13
   DEBTOR(S)

                                       NOTICE OF WITHDRAWAL
                                  Trustee's Final Report and Account Case
                                                  Dismissed

 TO THE HONORABLE COURT:

     Comes now Alejandro Oliveras Rivera, Chapter 13 Trustee and very respectfully states and prays:

         1. In the present case, the Trustee filed a/an Trustee's Final Report and Account Case Dismissed

 (docket#77) on 07/02/2020.

         2. Trustee hereby withdraws the above mentioned document.
       CERTIFICATE OF SERVICE: I hereby certify that on this same date I electronically filed
the above document with the Clerk of the Court using the CM/ECF System which sends a notification
of such filing to all those who in this case have registered for receipt of notice by electronic mail. I
further certify that the foregoing has been served to the U.S. Trustee at ustpregion21.hr.ecf@usdoj.gov
and by depositing true and correct copies thereof in the United States Mail, postage prepaid to debtor(s)
at the address of record.



 RESPECTFULLY SUBMITTED in San Juan, Puerto Rico this, 8/4/2020.


                                                        /s/ ALEJANDRO OLIVERAS RIVERA
                                                        ALEJANDRO OLIVERAS RIVERA
                                                        STANDING CHAPTER 13 TRUSTEE
                                                        PO BOX 9024062
                                                        SAN JUAN PR 00902-4062
                                                        TEL. (787)977-3500 FAX (787)977-3521
                                                        CCD-MM
         Case:15-07825-ESL7 Doc#:81 Filed:08/04/20 Entered:08/04/20 15:09:19                              Desc: Main
                                    Document Page 2 of 2

 15-07825-ESL                                     CERTIFICATE OF MAILING
 The undersigned hereby certifies that a true copy of the foregoing document was mailed by first class mail or electronically sent
 to the parties listed below:

 ROBERTO FIGUEROA CARRASQUILLO*
 R FIGUEROA CARRASQUILLO LAW OFFICE
 PSC
 PO BOX 186
 CAGUAS, PR 00726 -0186

 ELISA ZAYAS ZAYAS
 HC 20 BOX 26375
 SAN LORENZO, PR 00754



                                                                      /s/ Rene Gomez
DATED:    8/4/2020
                                                                     OFFICE OF THE CHAPTER 13 TRUSTEE
           Page 1 of 1       - CASE NO 15-07825-ESL
